Name: Commission Regulation (EC) No 2915/95 of 18 December 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: chemistry;  agricultural activity;  foodstuff;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|31995R2915Commission Regulation (EC) No 2915/95 of 18 December 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds Official Journal L 305 , 19/12/1995 P. 0033 - 0048COMMISSION REGULATION (EC) No 2915/95 of 18 December 1995 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8 (3) thereof, Whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (2), as last amended by Regulation (EC) No 2699/95 (3), must be adapted following the repeal of certain regulations fixing the levies applicable on importation following the entry into force of agreements under the Uruguay Round; whereas the conversion coefficients to be used should therefore be set out in a new annex; Whereas Article 11 of the Agreement on Agriculture annexed to the Agreement establishing the World Trade Organization lays down that refunds granted on exports of agricultural products incorporated in goods not covered by Annex II to the Treaty may not exceed the refunds that would be payable for those products when exported in the unaltered state; Whereas for the processed agricultural products referred to in Article 3 (1) (b) of Regulation (EC) No 1222/94 it is necessary to fix the coefficients applicable when determining the refund relating to those products and to provide for the publication of the amounts of refund per 100 kg of these products used; Whereas pursuant to Article 3 (2) of Regulation (EC) No 1222/94 the quantities of agricultural products used may be subject to prior registration; whereas experience has shown however that a number of undertakings omit to notify change in these quantities or the cessation of their manufacture into goods; whereas therefore these registrations should be confirmed annually; Whereas Council Regulation (EC) No 3290/94 (4) amended the provisions on trade in each of the Regulations referred to in Article 1 of Regulation (EC) No 1222/94; whereas in particular the advance fixing of refunds is now optional only for exports of certain agricultural products in the form of goods not covered by Annex II to the Treaty; whereas the detailed rules must be drawn up in accordance with the procedure laid down in Article 16 of Regulation (EC) No 3448/93; Whereas during the manufacture of goods referred to in both Annex D to Regulation (EC) No 1222/94 and the Annex to Commission Regulation (EEC) No 1722/93 (5), as last amended by Regulation (EC) No 1516/95 (6), the origin of the starch used in unknown; whereas a production refund may have been granted in respect of that starch; whereas these goods may not therefore be the subject of an export refund for starch; Whereas the management of the amounts of refunds which may be granted during a budgetary year for export of certain agricultural products in the form of goods not covered by Annex II to the Treaty may result in a need to fix different rates of refunds for exports with or without advance fixing of the rate on the basis of the development of Community and world markets; Whereas in particular it may become necessary to suspend advance fixing of refunds until measures can be proposed for the opinion of the Management Committee; whereas to that end the maximum period during which the Commission may suspend advance fixing should be set at five working days; Whereas further clarification is needed with regard to the declaration of products used; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1222/94 is hereby amended as follows: 1. In Article 1 (2), the text of (b) is replaced by the following: '(b) whey falling within CN codes 0404 10 48 to 0404 10 62 not concentrated, whether or not frozen, shall be assimilated to powdered whey listed in Annex A (PG 1)`. 2. In Article 1 (2) (c), the last subparagraph is replaced by the following: 'shall be assimilated to skimmed milk powder listed in Annex A (PG 2)`. 3. In Article 1 (2) (d), the last subparagraph is replaced by the following: 'shall be assimilated to whole milk powder listed in Annex A (PG 3)`. 4. In Article 1 (2) (e), the last subparagraph is replaced by the following: 'shall be assimilated to butter listed in Annex A (PG 6)`. 5. In Article 1 (2) (f), and in Article 1 (3) points (i) and (ii) are replaced by the following: ' (i) skimmed milk powder listed in Annex A (PG 2) regarding the non-fat part of the dry matter content of the assimilated product and (ii) butter listed in Annex A (PG 6) regarding the fat of the assimilated product`. 6. In Article 3 (1) (b) the penultimate subparagraph is replaced by the following: 'the quantity shall be that which is actually used in the manufacture of the exported goods, reduced to a quantity of basic product by applying the coefficients set out in Annex E`. 7. In Article 3 (2) the following subparagraph is added before the last subparagraph: 'Except in the case of a formal authorization given by the competent authority, the quantities of products thus determined shall be confirmed at least once a year`. 8. In Article 4 (1) the references to Article 13 (2) of Regulation (EEC) No 1766/92 are replaced by references to Article 13 (3) of that Regulation. 9. In Article 4 (2), the following points (d) and (e) are added: '(d) on the one part the trend in expenditure and on the other part the trend in prices in the Community and on the world market; (e) the respect of the limits resulting from agreements concluded in accordance with Article 228 of the Treaty.` 10. In Article 4 (5), the point (b) is replaced by the following: '(b) When the proof referred to in point (a) is not provided, the goods shall benefit from a reduced rate taking into account the production refund applicable pursuant to Regulation (EEC) No 1722/93 or Regulation (EEC) No 1010/86 to the basic product used during the assumed period of manufacture of the goods. The rates thus determined shall be fixed in accordance with the procedure laid down in paragraph 1.` 11. In Article 4, the following paragraph 9 is added: '9. The refund may be different whether or not it is fixed in advance in accordance with Article 6.` 12. In Article 5 (2), the third subparagraph is replaced by the following: 'The rate of the refund determined in accordance with the preceding subparagraph shall be adjusted using the same rules that apply to the advance fixing of refunds for basic products exported unprocessed, but using the conversion coefficients laid down in Annex E for processed cereal products. As regards flour, groats and meal of common wheat the increment applicable to common wheat shall be used, applying a coefficient of 1,23; as regards groats and meal of durum wheat the increment applicable to durum wheat shall be used, applying a coefficient of 1,42; as regards rye flour, the increment applicable to rye shall be used, applying a coefficient of 1,37.` 13. In Article 5 (3), the second subparagraph is replaced by the following: 'In cases of extreme urgency, the Commission may decide, after examining the situation, on the basis of all the information avaible to it, to suspend advance fixing for a maximum of five working days.` 14. In Article 7 (3), the first sentence is replaced by the following: 'Paragraphs 1 and 2 shall not apply to the quantities of agricultural products determined in pursuance of Annex C, except in respect of:`. 15. In Article 7 (3) the following indents and subparagraph are added: '- the degree plato of the beer falling within CN code 2203, - the quantities of unmalted barley accepted by the competent authorities. The description of the goods given on the export declaration and the request for a refund for goods listed in Annex C shall take account of the nomenclature in that Annex.` 16. The following Article 8a is inserted: 'Article 8a The Commission shall adapt the present Regulation as a result of amendments of the combined nomenclature and shall adapt Annex B for maintaining agreement with the respective Annexes of the Regulations referred to in Article 1 (1).` 17. In Annex A, the description of the products falling within CN codes ex 0402 10 19, ex 0402 21 19 and ex 0404 10 is replaced by the following descriptions: >TABLE> 18. Annex B is replaced by Annex I to this Regulation. 19. In Annex D, the items relating to codes 3505 10 10 to 3913 90 90 are deleted. 20. Annex E in Annex II is added. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. However, paragraphs 6, 12 and 20 of Article 1 shall apply from 1 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1995. For the Commission Martin BANGEMANN Member of the Commission ANNEX I 'ANNEX B >TABLE> ANNEX II 'ANNEX E Coefficients for conversion into basic products for the products referred to in Article 3 (1) (b): >TABLE>